EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Cohn, Registration No. 69,739 on 5/6/2021.
The following claims had been amended:
1. (Currently Amended) A method, comprising:
accessing, by a server, a plurality of user segments, wherein each user segment of the plurality of user segments has a respective profile corresponding to one or more characteristics shared by one or more users of a mobile application associated with the server;
determining, by the server, a plurality of elements of a user interface for the mobile application;
associating, by the server, different ones of the plurality of user segments with different ones of the plurality of elements;
receiving, by the server, a first indication to display the user interface on a first mobile device of a first user;
analyzing, by the server, user data of the first user;
determining a past habit of a use of the mobile application by the first user based on the analyzing;
determining, by the server, a first user segment from the plurality of user segments to which the first user belongs based at least on the user data and the past habit, wherein the first user segment defines an interest of the first user associated with an operation of the mobile application;
determining, by the server, a rule for the first user segment, wherein the rule comprises a parameter of the operation to perform with the mobile application;
determining, by the server, a currency used by the first user with the mobile application based on the user data;
determining, by the server, regulation data to limit a functionality of the mobile application based on the currency used by the first user with the mobile application and the first user segment;
removing, by the server, one of the plurality of elements specifically for the first user for a display in the user interface based on an action associated with the one of the plurality of elements taken by the first user and the regulation data;
determining, by the server, a first geographical location associated with a use of the mobile application;
determining, by the server, functionalities that are usable within the plurality of
elements of the mobile application based on the first geographical location;
determining, by the server, a display size of each of the plurality of elements of the mobile application based on past user interactions with each of the plurality of elements of the mobile application and a number of the plurality of elements in the mobile application;
generating, by the server, a first customized layout commonly shared between the mobile application and a web-based application for the display of the user interface to the first user based on the functionalities and the display size, the first customized layout including a first subset of elements from the plurality of elements associated with the first user segment and the rule; and
causing, by the server, a first instance of the mobile application on the first mobile device to display the user interface according to the first customized layout on the first mobile device.
11.    (Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
accessing a plurality of profiles, each profile including one or more characteristics common among a plurality of users and associated with one or more elements of a user interface of a mobile application associated with the system;
determining that the mobile application has been launched on a first mobile device of a first user;
accessing user data of the first user to determine at least a first profile from the plurality of profiles suitable for the first user, wherein the first profile defines an interest of the first user associated with an operation of the mobile application;
determining a past habit of a use of the mobile application by the first user based on the first profile;
determining a first user segment to which the first user belongs based at least on the user data and the past habit, wherein the first user segment defines [[an]] the interest of the first user associated with [[an]] the operation of the mobile application;
determining a rule for the first user segment, wherein the rule comprises a parameter of the operation to perform with the mobile application;
determining a currency used by the first user with the mobile application based on the user data;
determining regulation data to limit a functionality of the mobile application based on the currency used by the first user with the mobile application and the first user segment;
removing at least one of the one or more elements specifically for the first user for a display in the user interface based on an action associated with the at least one of the one or more elements taken by the first user and the regulation data;
determining a first geographical location associated with a use of the mobile application;
determining functionalities that are usable within the one or more elements of the mobile application based on the first geographical location;
determining a display size of each of the one or more elements of the mobile application based on past user interactions with each of the one or more elements of the mobile application and a number of the one or more elements in the mobile application;
generating a first customized layout commonly shared between the mobile application and a web-based application for the display of the user interface to the first user based on the functionalities and the display size, the first customized layout including at least a first element of the one or more elements associated with the first profile, the past habit, and the rule; and
causing the mobile application on the first mobile device to render the user interface based on the first customized layout.
19. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
accessing a plurality of user segments, wherein each user segment of the plurality of user segments has a respective profile corresponding to one or more properties shared by one or more users of a mobile application associated with the machine;
determining a plurality of elements of a user interface for the mobile application, wherein at least some of the plurality of elements include movable tiles, and wherein each user segment is associated with an element of the plurality of elements;
receiving a first indication to display the user interface on a first mobile device of a first user;
accessing user data of the first user;
determining a past habit of a use of the mobile application by the first user based on the user data;
determining, in response to the first indication, a first user segment from the plurality of user segments to which the first user belongs based at least on the user data and the past habit, wherein the first user segment defines an interest of the first user associated with an operation of the mobile application;
determining a rule for the first user segment, wherein the rule comprises a parameter of the operation to perform with the mobile application;
determining a currency used by the first user with the mobile application based on the user data;
determining regulation data to limit a functionality of the mobile application based on the currency used by the first user with the mobile application and the first user segment;
removing one of the plurality of elements specifically for the first user for a display in the user interface based on an action associated with the one of the plurality of elements taken by the first user and the regulation data;
determining a first geographical location associated with a use of the mobile
application;
determining functionalities that are usable within the plurality of elements of the
mobile application based on the first geographical location;
determining a display size of each of the plurality of elements of the mobile application based on past user interactions with each of the plurality of elements of the
mobile application and a number of the plurality of elements in the mobile application;
generating a first customized layout commonly shared between the mobile application and a web-based application for the display of the user interface to the first user based on the functionalities and the display size, the first customized layout including a first subset of elements from the plurality of elements associated with the first user segment and the rule;
causing the mobile application on the first mobile device to display the user interface at least in part by rendering based on the first customized layout;
receiving a second indication to display the user interface on a second mobile device of a second user;
accessing, in response to the second indication, user data of the second user;
determining, based on the accessing of the user data in response to the second indication, a second user segment from the plurality of user segments to which the second user belongs; and
causing the mobile application on the second mobile device to display the user interface at least in part by rendering a second subset of elements from the plurality of elements associated with the second user segment.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations receiving, by the server, a first indication to display the user interface on a first mobile device of a first user; analyzing, by the server, user data of the first user; determining a past habit of a use of the mobile application by the first user based on the analyzing; determining, by the server, a first user segment from the plurality of user segments to which the first user belongs based at least on the user data and the past habit, wherein the first user segment defines an interest of the first user associated with an operation of the mobile application; determining, by the server, a rule for the first user segment, wherein the rule comprises a parameter of the operation to perform with the mobile application; determining, by the server, a currency used by the first user with the mobile application based on the user data; determining, by the server, regulation data to limit a functionality of the mobile application based on the currency used by the first user with the mobile application and the first user segment; removing, by the server, one of the plurality of elements specifically for the first user for a display in the user interface based on an action associated with the one of the plurality of elements taken by the first user and the regulation data; determining, by the server, a first geographical location associated with a use of the mobile application; determining, by the server, functionalities that are usable within the plurality of elements of the mobile application based on the first geographical location; determining, by the server, a display size of each of the plurality of elements of the mobile application based on past user interactions with each of the plurality of elements of the mobile application and a number of the plurality of elements in the mobile application; generating, by the server, a first customized layout commonly shared between the mobile application and a web-based application for the display of the user interface to the first user based on the functionalities and the display size, the first customized layout including a first subset of elements from the plurality of elements associated with the first user segment and the rule; and causing, by the server, a first instance of the mobile application on the first mobile device to display the user interface according to the first customized layout on the first mobile device recited in claims 1, 11 and 19,  when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Smoak (U.S. 2014/0365908) discloses a user interface overlay is presented over a native graphical user interface (GUI) of a device. By way of example, the overlay can include a graphical presentation layer (GPL) that can selectively mask and/or expose functionality of the native GUI of the device. In addition, user preferences and device/network intelligence components can dynamically customize portions of the GPL to match a location, locale, mood, or setting or like situational context of a device and/or user. For example, a size and organization of icons can be customized, function menus can be added, edited, or deleted, and access to functions can be grouped according to new logical categories, or combinations of new and old categories or of the like. Display presentation component can interact with native UI and selectively expose all or a subset of all functionality (e.g., to avoid display clutter) as well as re-organize the location, size, presentation, grouping, etc., of icons, menus, folders, or like UI tools (e.g., to present UI controls in an optimal manner for a particular display area. (Abstract, [0025]-[0027][0047])
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 19 and as a whole.
Thus, claims 1, 11 and 19 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUYANG XIA/Primary Examiner, Art Unit 2143